SHERAN, Chief Justice.
The above entitled matter comes before the court on a petition of the Administrative Director on Professional Conduct for an order of the court suspending the respondent, Robert Marrs Frisbee, from the practice of law for the period of one year.
It appearing to the court that respondent Frisbee is 37 years of age and was admitted to practice in the State of Minnesota on October 13, 1965;
And it further appearing that although respondent during the years 1971 through 1974 earned taxable income in excess of $116,000.00 he willfully and knowingly failed to file Federal income tax returns during those years in violation of Title 26, United States Code, Section 7203;
And it further appearing that on October 29, 1977 respondent pled guilty in the United States District Court to such violation and on November 22, 1977 was sentenced to six months in jail, a two year probationary period, a $5,000.00 fine, and was ordered to pursue an approved alcohol treatment program;
It further appearing that respondent admits the allegations of the petition for disciplinary action, waives his right to file a brief or present oral argument and consents to the discipline proposed by the Lawyers Professional Responsibility Board and presents no extenuating circumstances justifying a less severe discipline,
IT IS ORDERED that respondent, Robert Marrs Frisbee, be and hereby is suspended from the practice of law in the State of Minnesota for a period of one year from the date hereof.